1

2

3
     40 E. Rio Salado Parkway, Suite 425
     Tempe, AZ 85281
4
     Telephone: (480) 733-6800
     Fax: (877) 715-7366
5
     efile.dockets@davismiles.com
6    Pernell W. McGuire – SBN 015909
     M. Preston Gardner – SBN 029868
7    Attorneys for Debtors

8
                               IN THE UNITED STATES BANKRUPTCY COURT
9
                                    FOR THE DISTRICT OF ARIZONA
10

11
     In re:                                              Case No.: 2:19-bk-03235-DPC

12   EVEN STEVENS ARIZONA, LLC, et al.                   Chapter 11
13
                                           Debtors.      (Jointly Administered)
14
                                                         NOTICE OF REVISED BAR DATE
15   This filing applies to:
                                                         FOR FILING PROOFS OF CLAIMS
16      All Debtors

17      Specified Debtors

18

19
              NOTICE IS HEREBY GIVEN that the Court has entered an amended order in the cases of
20
     Even Stevens Sandwiches, LLC, Even Stevens Arizona, LLC, Even Stevens Utah, LLC, Even
21
     Stevens Idaho, LLC, and Even Stevens Washington, LLC providing as follows:
22

23            1.       Pursuant to Rule 3003(c)(3), Rules of Bankruptcy Procedure, June 28, 2019 is

24   established as the deadline (“Bar Date”) for any and all individuals or entities asserting claims
25
     against the bankruptcy estates to file a Proof of Claim for: (a) claims not listed in the Schedules of
26
     Assets and Liabilities (the “Schedules”), as the same may be amended from time to time; (b) claims
27

28                                                                                                            1

Case 2:19-bk-03235-DPC             Doc 111 Filed 05/06/19 Entered 05/06/19 09:41:54              Desc
                                    Main Document    Page 1 of 4
1    that are listed in the Schedules as disputed, contingent or unliquidated; (c) claims that differ in any
2
     respect from those listed in the Schedules (including, without limitation, the assertion of any right to
3
     a setoff under Code Section 553 or otherwise).
4
            2.       Any claimant who fails to timely file and serve a Proof of Claim, if required to do so
5

6
     by the terms of the order, shall be forever barred from voting on any proposed plan of

7    reorganization, receiving a distribution from the estates, or otherwise participating in the Chapter 11
8    cases. Nonetheless, the holder of any such unfiled claim shall be bound by the terms of any
9
     confirmed plan of reorganization.
10
            3.       All Proofs of Claim must be received by the Clerk of the United States Bankruptcy
11
     Court for the District of Arizona on or before the Bar Date. Such claims may be mailed or delivered
12

13   to the Clerk at one of the following addresses:

14      Clerk, United States Bankruptcy Court       or     Clerk, United States Bankruptcy Court
        P.O. Box 34151                                     230 North First Avenue, Suite 101
15
        Phoenix, AZ 85067                                  Phoenix, AZ 85003-1706
16      (mailing address)                                  (street address)

17          4.       Creditors are advised not to send copies of their proofs of claim to the Debtors or
18
     counsel for the Debtors.
19
            5.       Claimants must file proofs of claim regarding each applicable Debtor in its
20
     respective bankruptcy case, not in the consolidated case, pursuant to Local Rule 1015-1(c), as
21

22   follows:

23                  Even Stevens Arizona, LLC – 2:19-bk-03235
24
                    Even Stevens Sandwiches, LLC – 2:19-bk-03236
25
                    Even Stevens Utah, LLC – 2:19-bk-03237
26

27
                    Even Stevens Idaho, LLC – 2:19-bk-03239

28                                                                                                             2

Case 2:19-bk-03235-DPC          Doc 111 Filed 05/06/19 Entered 05/06/19 09:41:54                  Desc
                                 Main Document    Page 2 of 4
1                   Even Stevens Washington, LLC – 2:19-bk-03426
2
            6.       If you have already filed a Proof of Claim, it is not necessary to file another one in
3
     response to this notice.
4
            IT IS THE RESPONSIBILITY OF EACH CREDITOR TO REVIEW THE
5
            SCHEDULES, WHICH ARE ON FILE WITH THE CLERK OF THE
6
            BANKRUPTCY COURT AT THE ADDRESS SET FORTH ABOVE, TO
7
            DETERMINE WHETHER AND HOW ITS CLAIM IS SCHEDULED.
8
            DATED this 6th day of May, 2019.
9

10                                                  DAVIS MILES MCGUIRE GARDNER, PLLC

11                                                  /s/ M. Preston Gardner
                                                    Pernell W. McGuire
12
                                                    M. Preston Gardner
13
                                                    Attorneys for Debtors

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                                            3

Case 2:19-bk-03235-DPC          Doc 111 Filed 05/06/19 Entered 05/06/19 09:41:54                  Desc
                                 Main Document    Page 3 of 4
1    I certify that on May 6, 2019, I electronically filed the foregoing NOTICE OF REVISED
     BAR DATE FOR FILING PROOFS OF CLAIMS with the Clerk of the Court for the
2
     United States Bankruptcy Court by using the CM/ECF system.
3
     I further certify that parties of record in this case who either are registered CM/ECF users,
4
     or who have registered for electronic notice, or who have consented in writing to electronic
5    service, will be served through the CM/ECF system.
6
     I further certify that some of the parties of record in this case have not consented to
7    electronic service. I have caused a copy of the foregoing document to be placed in the U.S.
     Mail, First Class, postage-prepaid to:
8

9
            All creditors and interested parties in the Jointly Administered cases

10

11
     By:    /s/ Marykay Lipari
            Marykay Lipari
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                                   4

Case 2:19-bk-03235-DPC       Doc 111 Filed 05/06/19 Entered 05/06/19 09:41:54            Desc
                              Main Document    Page 4 of 4
